Citation Nr: 1727733	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO. 12-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a right wrist ganglion cyst with residual scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.  She also had additional service in the Army Reserves, including from March 1989 to September 1990 and from August 1992 to September 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Notice of Disagreement was received in April 2010.  In April 2012, a Statement of the Case was issued, and, in June of that year, the Veteran filed her substantive appeal (via a VA Form 9).

In January 2015, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 


FINDING OF FACT

The Veteran's service-connected right wrist ganglion cyst, status post excision, residual scar measures no more than 2 centimeters, is not painful or unstable, and does not cause limitation of motion or function.



CONCLUSION OF LAW

The criteria for a compensable rating for right wrist ganglion cyst, status post excision, residual scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59 (2016); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801 to 7805.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a September 2009 letter which was sent prior to the initial unfavorable decision in March 2010.  Such letter advised the Veteran of the evidence and information necessary to substantiate her claim.  Furthermore, the Veteran was informed of her and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of her claim for an increased rating.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, private treatment records and statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations regarding her wrist disability in March 2010, July 2010 (examination for separate claim for arthritis and carpal tunnel) and March 2015.  The Board finds these examination reports to be adequate.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted physical examinations.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports describe the current severity of the Veteran's wrist disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board recognizes that the Veteran's representative requested a more recent medical examination in a March 2017 appellate brief.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  As noted, the Board finds that the most recent VA examination is adequate.  Furthermore, the Veteran has not claimed that her right wrist condition has worsened in severity or substantially changed since her last examination.  The March 2015 examiner's report shows that the Veteran reported her pain, limitation of motion, and loss of function.  The examiner's opinion shows that the examiner took all of these statements into account.  Therefore, a new VA examination is not necessary in order to provide an accurate evaluation of the current severity of her disability.

As noted in the Introduction, this case was previously remanded in January 2015 in order to help the Veteran obtain relevant, updated medical records, an updated VA examination, and to readjudicate the claim.  The VA obtained updated VA treatment records and provided the Veteran an updated examination in March 2015.  The claim was readjudicated by the RO, and the Veteran was issued a Supplemental Statement of the Case in April 2015.  In light of the foregoing, the Board finds that there has been substantial compliance with its January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran submitted additional evidence in the form of a letter written by the Veteran in April 2015.  The Veteran, however, waived initial RO consideration of any evidence submitted at a later time in an April 2015 Due Process Waiver.  Thus, a remand to have the RO issue a supplemental statement of the case (SSOC) that addresses this evidence is not necessary.  38 C.F.R. § 20.1304 (2016).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor her representative has identified any outstanding evidence that could be obtained relating to her claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

INCREASED RATING

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

FACTS 

The Veteran was granted service connection with a non-compensable rating for her right wrist ganglion cyst removal with residual scar in June 2008, effective August 23, 2007, for aggravation of the condition which existed prior to military service.  The Veteran was given a non-compensable rating because the Veteran was noted to have no recurrence of the ganglion cyst, a well healed surgical scar with no tenderness or palpitation, and no loss of function or limitation of motion.  (RO Rating Decision, June 2008).  The Veteran contends that her service-connected right wrist disability warrants a compensable rating, as it manifests in symptoms including pain, limitation of range of motion, numbness, instability, muscle stiffness, muscle weakness, and decreased range of motion which prevent her from performing workplace and household duties such as lifting objects, gripping objects, and opening jars.  See Hearing testimony, November 2014, VA Form 9, May 2012, and Veteran correspondence, April 2015.

A VAMC provider note on January 21, 2008 stated that the Veteran had numbness in both hands and showed positive results from a Phalen's test suggestive of carpel tunnel syndrome.  A later VA examination in March 2010 showed no recurrence of ganglion cysts, no findings of limitation of motion, no loss of function, no inflammation, and no tenderness on palpitation of the scar.  In April 2010, the Veteran filed claims of service connection for carpal tunnel syndrome and degenerative arthritis, both secondary to her right wrist disability.  

The Veteran was then afforded a VA examination in July 2010 in which the examiner stated that there was no current diagnosis of degenerative arthritis and no current diagnosis of carpel tunnel syndrome.  The Veteran reported to the examiner that she was diagnosed with arthritis by a private rheumatologist.  However, the July 2010 VA examiner stated that July 2010 VA x-rays showed no evidence of fractures, dislocations, significant abnormalities, or arthritic changes.  While the examiner noted that the Veteran reported pain with range of motion tests, the examiner stated that there was no evidence of a right wrist joint pathology.  The examiner diagnosed the Veteran with a right wrist strain, and the RO subsequently denied the Veteran's claims of service connection for degenerative arthritis and carpel tunnel syndrome in a January 2011 decision.  

The Veteran filed a VA Form 9 in May 2012 regarding her increased rating claim for her service-connected right wrist disability.  In the form, the Veteran stated that she reported wrist pain to the 2010 VA examiner, and that her activities of daily living were limited due to pain, weakness, and stiffness.  

An August 30, 2013 private treatment note indicates that the Veteran was diagnosed with de Quervain's disease and triangular fibrocartilage complex injury.  A September 27, 2013 progress note from Bahri Orthopedics states that the Veteran received injections in her wrists which "helped."  The progress note further states that the wrist pain has been in a persistent pattern for two years, and that it is moderate pain which is gradually worsening, located in the radial and ulnar aspect of the wrist with associated features including decreased range of motion, instability, muscle stiffness, and muscle weakness.  

The Veteran reported at her November 2014 hearing that it was difficult and painful for her to pick up a cup, open a jar, or put a pan on a stove, and that her husband had to help her.  She testified that at work, staff members had to help her carry files, and that she had to take frequent breaks from work due to the pain.  She stated that she was right-handed, and when she was at the grocery store, she had to use her left hand to push the shopping cart.  She indicated that she had muscle weakness when she gripped items.  She testified that her pencil would fall flat after she had been writing for too long.  The Veteran maintained that her range of motion in the wrist had decreased and her wrist pain had increased.  She also testified that her physician informed her that her wrist would continue to weaken unless she had surgery on it.  

The Veteran reported right wrist pain to VAMC providers on August 1, 2013 and February 2, 2015.  The Veteran was afforded another VA examination in March 2015.  The examiner provided a negative nexus opinion, as she opined that a ganglion cyst with scar did not lead to or aggravate the Veteran's triangular fibrocartilage or de Quervain's disease.  The examiner reasoned that a ganglion cyst would not lead to either condition.  The examiner stated that there is no objective evidence of right wrist ganglion cyst recurrence.  The examiner noted that ganglion cysts are fluid filled sacs of unknown cause, and that the most likely theory involves a flaw in the sheath/soft tissues that allows the accumulation of the fluid, and that it is well known in surgical circles that unless the entire cyst with the unbroken capsule and stalk is completely removed, there will likely be a recurrence, as the culprit cells continue producing and filling up the space.  The examiner further stated that it was likely the surgeon who initially removed the cyst did not do a complete resection in the first (pre-active duty) surgery, but after the most recent surgery in 1993, there has not been any recurrence of the cyst.  Upon physical examination, there was no evidence of either unstable or painful scar.

The VA examiner also conducted a wrist examination which rendered a diagnosis of right wrist triangular partial fibrocartilage tear and right wrist de Quervain's tenosynovitis.  The examiner noted a records review revealed evidence of a motor vehicle accident in January 2010, and x-rays of the right wrist was performed on July 14, 2000, August 2, 2010, and May 23, 2013, which did not show fractures or osseous abnormalities.  The examiner further noted that a magnetic resonance imaging (MRI) on June 24, 2013 showed "...Partial tear of the triangular fibrocartilage at the radial attachment; and a consultation on September 27, 2013 at Bahri Orthopedics also indicated: "...female presenting for an evaluation of wrist pain.. has been occurring in a persistent pattern for 2 years... de Quervain's disease [tenosynovitis]..."

The examiner opined that the current right wrist conditions (partial tear of the triangular fibrocartilage, and de Quervain's disease, i.e. tenosynovitis) are not due to, or secondary to, or aggravated by or related in any way to the service-connected resected ganglion cyst with residual scar, as there is no credible scientific evidence that ganglion cysts (a skin condition; the cyst commonly occurs on the dorsal wrist skin, not in the joint) cause tears of the wrist ligaments or inflammation of the thumb extensor tendon (de Quervain's).  The examiner further stated that the triangular fibrocartilage is a ligament/cartilage complex that sits between the distal radius and ulnar bones deep in the wrist joint; it stabilizes the 2 bones and allows gliding action within the wrist, and that tears of this ligament complex are usually the result of a traumatic incident (e.g., fall on outstretched hand, a hard hit on the palmar side of the wrist, power drill injuries, etc.).  

The examiner noted that many patients misdiagnosed with a "wrist sprain" after a seemingly minor accident or incident has injury to this ligament.  The examiner added that wrist pain along the ulnar side is the main symptom, but some patients report diffuse pain.  The examiner further noted that there is "absolutely no relationship" between this condition and a ganglion cyst.  The examiner explained that de Quervain's is inflammation of the thumb extensor tendons which crosses the wrist, causing pain at the base of the thumb/wrist area which is usually associated with chronic repetitive motion of the thumb (overuse of the tendon causing friction as the tendon moves in its sheath).  The examiner concluded that de Quervain's disease has no relationship to ganglion cysts, and there are adequate stresses on the thumb in the Veteran's occupational and social history in the many years since separation that can account for this condition.

The Veteran submitted a statement in April 2015, in which she stated that she is in constant pain, and that the surgeon who removed the ganglion cyst told her that she would have long term effects from the excise due to how deep in the tissue the cyst was.  The Veteran further stated that the wrist condition prevents her from performing workplace duties and household tasks, such as opening jars.  

RIGHT WRIST GANGLION CYST WITH SCAR

The Veteran's residuals of right wrist ganglion cyst are currently rated as noncompensable for scars, status post excision of right wrist ganglion cyst under DC 7804 from August 23, 2007.  

Under DC 7804, one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118 

Additionally, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep and linear.  Scars, other than the head, face, or neck, that are deep and nonlinear, and result in an area or areas of at least 6 square inches (39 square (sq.) centimeters (cm.) but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage. 

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A 10 percent rating is the maximum schedular rating available under this code.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.

DC 7805 provides that any other scars (including linear scars) disabling effects not considered in a rating provided under DCs 7800-04 should be evaluated under an appropriate diagnostic code. 

The March 2010 VA examination showed a single scar, less than 6 inches with no pain and no instability.  The July 2010 VA examination showed a single scar less than 6 inches with no inflammation or limitation of motion, no underlying soft tissue damage, no pain, no instability, and no pain on palpitation.  The report from the March 2015 VA examination reflects that the Veteran's right wrist scar was identified on the right upper extremity (only 1 visible surgical scar) as linear and 2 cm (.8 inches) in length.  Upon examination, the examiner reported that there was no evidence of either unstable or painful scar.  The examiner reported no tenderness or loss of function.  

In summary, the evidence shows that the Veteran has one scar that is not painful or unstable, and therefore does not warrant a compensable disability rating under DC 7804.  The Board has considered the rating criteria under Diagnostic Code 7801; however, the Veteran's scar is not deep and nonlinear and is less than 6 square inches, and therefore does not meet the criteria under this code.  The Board has also considered the rating criteria under Diagnostic Code 7802, but the Veteran's scar is linear, and therefore does not meet the criteria under this code. 

The Veteran's representative contends that the Board should consider a rating under DC 5214.  However, because the Veteran has not been shown to have ankylosis, the Board finds that a rating under this code is not applicable.   See VA Examination, March 2015.

The Veteran's representative also contends that the Veteran should be rated under Diagnostic Code 5215 for range of motion.  However, this rating criterion is not applicable to the Veteran's service-connected condition.  While the March 2015 VA examiner did note that the Veteran falls outside of the scope of normal range of motion and that the Veteran did report symptoms of pain on motion, the examiner opined that the Veteran's symptoms were a result of the Veteran's diagnosed triangular fibrocartilage complex injury and de Quervain's disease, which were not a result of her service-connected right wrist residuals of a ganglion cyst.  The VA examiner noted that the triangular fibrocartilage tears usually result from a traumatic incident, and that there is no credible scientific evidence that ganglion cysts cause these types of ligament tears.  The examiner also noted that de Quervain's disease is usually associated with chronic and repetitive motion of the thumb, and that de Quervain's disease has no relation to ganglion cysts.  The examiner stated that the Veteran's occupational and social history since separation can account for the condition.  

The Board finds this opinion to be probative, as it was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board has considered the Veteran's own opinion that the residuals of her ganglion cyst are causing her pain, loss of range of motion, and functional limitation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report her symptoms, but nothing in the record demonstrated that she has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Therefore, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5215 for residuals of her ganglion cyst, as the most probative evidence of record shows that her reported symptoms are not related to her service-connected disability.   

The Veteran's representative also stated in the 2017 Appellate Brief that the Veteran should be entitled to separate ratings based upon the DeLuca factors.  38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202 (1995).  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Id.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Recently, the United States Court of Appeals for Veterans Claims (the Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

The March 2015 VA examination states that the Veteran falls outside of the scope of normal range of motion.  The examiner stated that there was pain noted on the examination that does not result in functional loss.  As stated previously, the March 2015 VA examiner related the Veteran's pain and range of motion symptoms to a non-service connected disability.  The March 2010 VA examiner also reported no limitation of motion or loss of function due to the Veteran's ganglion cyst removal such that DeLuca and subsequent Court case directives would apply.  The Veteran's current symptoms are etiologically related to nonservice-connected conditions.  

OTHER CONSIDERATIONS

Additionally, the Board finds that at no point pertinent to the claim for increased rating has the Veteran's right wrist service-connected disability been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right wrist disability, as the rating schedule fully contemplates the described symptomatology for her disability, including loss of power, weakness, fatigue-pain, and impairment of function.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the schedular criteria.  There is no medical indication or argument that the applicable criteria are inadequate to rate the scar disability. As noted, the Veteran's functional impairment is not due to her service-connected wrist disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).

As a final point, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is considered a component of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. Here, the Board notes that during the March 2015 VA examination, the VA examiner noted that the Veteran claims that her right wrist pain limits activities.  However, the examiner noted that the right wrist pain originates from her non-service connected disorders.  In any event, the Veteran is employed.  Under these circumstances, the Board finds that a Rice TDIU claim has not reasonably been raised in conjunction with the current claim for a higher rating, and need not be addressed herein.

For all for the foregoing reasons, the Board finds that there is no basis for a staged rating of the Veteran's right wrist disability, pursuant to Hart, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable rating for the Veteran's right wrist disability at any point pertinent to the current claim for increase.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert, 1 Vet. App. at 53-56.
ORDER

Entitlement to a compensable rating for a right wrist ganglion cyst with residual scar is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


